Exhibit 10.1
Western Alliance Bancorp
WAL Parent
Annual Bonus Plan 2008
Objective: The purpose of this Annual Bonus Plan is to provide incentives and
rewards for superior performance in order to attract and retain highly qualified
team members and to maximize financial performance so that Western Alliance
Bancorp (WAL) will meet and exceed its goals.
Eligibility: Selected team members who are employed by WAL as of January 1st of
the Plan Year. Bonuses for team members hired after January 1st but on or before
September 30th of a Plan Year will be prorated. Team members hired after
September 30th may be eligible the following Plan Year.
Effective Date: January 1, 2008. This Plan supersedes all others before it.
Frequency of Awards: Awards will be paid annually within 90 days after the end
of the Plan Year. Participants must be employed at the payment date to receive
any bonus compensation under this Plan.
Plan Administrator: WAL’s Incentive Compensation Committee will administer the
Plan. This Committee is made up of WAL’s Chief Executive Officer, Chief
Financial Officer, and Chief Administrative Officer.
How the Plan Works: Subject to the terms of the Plan, bonus calculations will be
based on the following factors: 1) WAL’s EPS growth, 2) Organic LOAN growth, 3)
Organic Customer Funds (includes 100% credit for repo’s) growth, and 4) QUALITY
control (Regulatory exams, Internal Audits, Credit Quality).
A Target bonus percentage expressed as a percent of Base Salary will be
established for each Participant. A payout at the maximum level requires
outstanding performance for the year in all components of the Plan.
Base Salary is defined as the Participant’s actual salary earned for the year
which includes pay for regular hours worked plus paid holiday, sick, and
vacation hours; earnings received while on a Leave of Absence are not included
in this calculation.

A.   WAL’s EPS Growth Performance is weighted 35% at the Bank level       This
portion of the Plan measures the Corporations percent growth in EPS.      
Adjustments maybe made to this calculation to account for miscellaneous gains or
losses. For example, restructuring charges will be excluded and allocations will
be normalized. The Incentive Compensation Committee may approve other
adjustments.

  1.   As soon as possible after the end of the Plan Year, the Finance Division
will calculate WAL’s EPS.     2.   EPS will be calculated including
acquisitions.     3.   The WAL EPS portion of the bonus will be calculated based
on hitting the following EPS targets listed below:

January 1, 2008 (as approved by the WAL Compensation Committee April 21, 2008)

 



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Same targets for all affiliates

      Growth in   Percent of Target WAL EPS   Bonus Paid Performance   (WAL
Portion)
Less than $1.15
  No Bonus paid
Between $1.15 to $1.30
  50% to 75%
Between $1.30 to $1.44
  75% to 100%
Between $1.44 to 1.59
  100% to 125%

B.   Loan and Customer Funds (includes 100% credit for repo’s) Growth
Performance is weighted 10% (Loan) and 25% (Customer Funds) for a total of 35%  
    This portion of the bonus will be calculated based on Bank performance in
Loan Growth and in Customer Funds Growth.       Senior Management will agree on
final budget projections that will be translated into financial performance
goals.       Loans and Customer Funds Growth

  1.   In setting the Budget for each Bank, Loan and Customer Funds Growth Goals
will be established.     2.   As soon as possible after the end of the Plan
Year, the Finance Department will measure the Actual Loan and Customer Funds
results for the Bank. Adjustments may be made to these calculations to account
for staff transfers, windfalls, etc.     3.   Following are the
definitions/calculations on which this portion of the bonus will be based:

  a.   A calculation will be made for the Bank Growth in Total Loans (10% of
target) and Customer Funds (25% of target).     b.   Calculation: The percent of
Target bonus paid for Loan and Customer Funds Growth will each be calculated
based on the following schedule:     c.   Both loans and customer funds will be
calculated on organic growth and will not include increases in loans or customer
funds acquired by acquisition.

Page 2



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Chart for Organic Loan Growth 10% of target

      Bank Performance   Percent of Target Loan Growth   Bonus Paid WAL Parent  
(Loans)
Less than $125MM
  No Bonus paid
Between $125MM to $225MM
  25% to 50%
Between $225MM to $350MM
  50% to 75%
Between $350MM to $425MM
  75% to 100%
Between $425MM to $575MM
  100% to 125%

Chart for Organic Customer Funds Growth 25% of target

      Bank Performance   Percent of Target Customer Funds Growth   Paid WAL
Parent   (Customer Funds)
Less than $125MM
  No Bonus paid
Between $125MM to 225MM
  25% to 50%
Between $225MM to $350MM
  50% to 75%
Between $350MM to $425MM
  75% to 100%
Between $425MM to $575MM
  100% to 125%

  4.   In order to receive more than 100% of the Loan and Customer Funds growth
portion of the bonus:

  a.   Bank must achieve a growth of at least $425MM+ in Loans and $425MM+ in
Customer Funds for either to pay more than 100% for the goal being measured, and
    b.   Participant must meet individual goals in this respective area.

C.   Quality Control is weighted 30%

  1.   Quality control refers to the effectiveness of the Corporation’s
regulatory examines, internal audits and credit quality.

Page 3



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  2.   Quality Control will be measured in the following three areas:

  a.   All Regulatory Examines (10%) must be level 2 or better     b.   Internal
Audits (10%) must be at least passing     c.   Credit Quality (10%) will be
measured in the following two areas

  i.   Non-performing assets will not exceed .65% of average total loans Net
charge-offs will not exceed .50% of average total loans

  3.   The maximum pay out on this quality control is 100%

E.   Other Calculation Provisions

  1.   Participants must meet individual loan and customer funds production
goals, if assigned, or their total bonus may be reduced or eliminated.     2.  
Except as otherwise specifically approved and directed by the WAL Compensation
Committee, and subject to all legal requirements, the aggregate total of the
bonuses paid to Participants in each Bank cannot exceed 10% of the Net Income
for that Bank. If it does, the payments will be pro-rated and re-calculated as a
percent of the actual Net Income of the Bank; however, all participants below
the level of AVP will be eligible for target (actual bank performance) pay outs
prior to proration. The balance remaining after payment to participants below
the level of AVP will then be prorated according to the remaining pool and
distributed to AVP and above.     3.   A participants bonus may be reduced or
eliminated if in the discretion of Management, i) the department’s loan review
and/or audits are rated below satisfactory and/or not adhering to safety,
soundness, and approved operational procedures, ii) any participant, their
branch or department earns a rating of less than “Satisfactory,” iii) the
department’s credit underwriting and/or portfolio management practices are rated
below “Satisfactory” and/or not adhering to safety and soundness, or iv) the
participant, their branch or department has not contributed adequately to the
financial results attributed to them.     4.   With the approval of the
Incentive Compensation Committee, a participant’s bonus may be increased over
his/her assigned Target bonus percentage in order to recognize extraordinary
performance. The Division Executive will provide written documentation to the
Incentive Compensation Committee to support the recommendation.

F.   Other Administrative Provisions:

  1.   This is a discretionary bonus plan and, in order to receive payment of
any bonus under this Plan, the participant must be employed by the Bank at the
time payment is made, which will be no later than March 15th.     2.  
Designation as a Participant in the Plan does not create a contract of
employment for any specified time, nor shall such act to alter or amend the
Bank’s “at-will” policy of employment.     3.   If any Participant’s performance
is rated as falling below job expectations or as less than satisfactory at any
time during the Plan Year, or if the Participant is subject to any written
disciplinary action, the bonus payment will be reduced or eliminated.

Page 4



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan

  4.   Participants who transfer during the year will participate in the Plan
applicable to the department they are in at year-end. If extenuating
circumstances arise, exceptions to this policy will be considered on a case by
case basis.     5.   A change in officer title occurring during the year will
not change the target bonus percentage.     6.   Awards will be paid through the
normal payroll process to participants. All awards will be subject to applicable
taxes. Awards do not constitute commissions or additional wages, and
Participants have no vested interests in the benefits of the Plan, except as
expressly provided for herein.     7.   Awards under this Plan will be used in
calculating covered earnings for benefit purposes for the 401(k) and Life
Insurance Plans but not for Long Term Disability Insurance.     8.   Timely and
accurate completion of all business plans, reports, budgets and other planning
exercises is required for payment under the Plan.     9.   Acknowledgment from
the HR Department that offices and officers have conformed to bank policy in
timeliness of annual reviews, controllable turnover, and all other areas of HR
administration is required for payment under this Plan.     10.   Performance
measurements and statistics will be based on calculations completed by the
Finance Division of WAL. Any questions about the results or the bonus
calculations must be submitted to the Plan Administrator within 30 days after
the calculations have been completed and published, after which time no
inquiries will be considered.     11.   Management retains the right in its sole
discretion to adjust bonuses to reflect “windfall” changes (i.e., transfer of
unusually large accounts or loans between offices, etc.).     12.   This Plan is
governed and interpreted by the Plan Administrator, whose decisions shall be
final. This is a discretionary program and the Plan Administrator or the Board
of Directors of WAL reserves the right to terminate or alter this bonus program
at any time.     13.   Participants are eligible to participate in only one
annual bonus plan (could also be paid out quarterly), and Management has the
discretion to assign any team member to the particular plan it deems
appropriate.     14.   The intent of Bank Management is to fairly reward team
members for adding value to the Bank. If any adjustments need to be made to
allow this Plan to accomplish its purpose, the Incentive Compensation Committee
in its sole discretion can make those adjustments.

Page 5



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
Sample Calculation:

1.   WAL EPS Performance is weighted 35%

          EPS Performance   WAL EPS
Year-end WAL EPS
  $ 1.30  
 
       
% of EPS Target Bonus Paid
    75 %

See table on page 2

2.   Organic Loan Growth Performance is weighted 10%

          Loan Growth   WAL Parent
Loan Growth
  $350MM
 
       
% of Loan Growth Target Paid
    75 %

See table page 3

3.   Organic Customer Funds Growth Performance is weighted 25%

          Customer Funds Growth   WAL Parent
Customer Funds Growth
  $225MM
 
       
% of Customer Funds Growth Target Paid
    50 %

See table page 3

4.   Quality Control factors are weighted 30% at the Bank level with 10%
weighting

  •   Regulatory Examines (level 2 or better achieved)     •   Internal Audits
(passing grade on all internal audits)     •   Credit Quality

  o   Non-performing assets did not exceed .65% of average total loans     o  
Net charge-offs did not exceed .50% of average total loans

    Passed at the 100% level for example purposes

Page 6



--------------------------------------------------------------------------------



 



WAL
Annual Bonus Plan
WAL Annual Bonus Payment
Participant has a base salary of $60,000
Target Bonus of 8%
Target Bonus — $4,800.00

                              EPS     Loan     Customer Funds     Quality   $
4,800     $ 4,800     $ 4,800     $ 4,800.   X 35 %   X 10 %   X 25 %   X 30 %  
                    $ 1,680     $ 480     $ 1,200     $ 1,440   X 75 %   X 75 %
  X 50 %   X 100 %                       $ 1,260     $ 360     $ 600     $ 1,440
 

TOTAL PAYOUT IS $1,260.00+360.00+600.00+1,440.00 = $3,660.00

Page 7